Exhibit 10.2

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of August 18, 2015 (this
“Agreement”), is by and among Houlihan Lokey, Inc., a Delaware corporation (the
“Company”), and ORIX HLHZ Holding LLC, a Delaware limited liability company
(“ORIX”).

 

W I T N E S S E T H:

 

WHEREAS, in connection with the IPO (as defined below), the Company desires to
grant registration rights to ORIX on the terms and conditions set out in this
Agreement.

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereto agree as follows:

 

Article 1
DEFINITIONS

 

Section 1.01                             Defined Terms.  As used in this
Agreement, the following terms shall have the following meanings:

 

“Action” means any demand, action, suit, countersuit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or any
federal, state, local, foreign or international arbitration or mediation
tribunal.

 

“Affiliate” of any Person means a Person that controls, is controlled by, or is
under common control with such Person; provided, however, that, for purposes of
this Agreement, the Company and its subsidiaries shall not be considered to be
“Affiliates” of ORIX or its subsidiaries, and ORIX and its subsidiaries shall
not be considered to be “Affiliates” of the Company or its subsidiaries.  As
used herein, “control” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
entity, whether through ownership of voting securities or other interests, by
contract or otherwise.

 

“Agreement” has the meaning set forth in the preamble to this Agreement.

 

“Business Day” means any day other than a Saturday, Sunday or a day on which
banking institutions are authorized or obligated by law to be closed in New
York, New York.

 

“Common Stock” means shares of Class A common stock of the Company.

 

“Company” has the meaning set forth in the preamble to this Agreement.

 

“Company Notice” has the meaning set forth in Section 2.01(a).

 

“Demand Registration” has the meaning set forth in Section 2.01(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation or government, any state, municipality
or other political subdivision thereof, and any entity, body, agency,
commission, department, board, bureau, court, tribunal or other instrumentality,
whether federal, state, local, domestic, foreign or multinational, exercising
executive, legislative, judicial, regulatory, administrative or other similar
functions of, or pertaining to, government and any executive official thereof.

 

“HL Management Registration Rights Agreement” means that certain Registration
Rights Agreement, dated as of August 18, 2015, between the Company and the HL
Management Stockholders.

 

“HL Management Stockholders” means the holders of Registrable Securities as of
the date hereof (other than ORIX) that execute the HL Management Registration
Rights Agreement as of the date hereof and holders of Registrable Securities
that become party to the HL Management Registration Rights Agreement in the
future.

 

“HL Management Stockholder Representative” means, initially, any of Scott Beiser
or Irwin Gold, acting individually or collectively, as well as any Persons
designated in the future as the “HL Management Stockholder Representative”
pursuant to the HL Management Registration Rights Agreement.

 

“IPO” means the initial public offering of Common Stock pursuant to an effective
Registration Statement under the Securities Act.

 

“Loss” or “Losses” has the meaning set forth in Section 2.08(a).

 

“ORIX” has the meaning set forth in the preamble to this Agreement and shall
include its successors, by merger, acquisition, reorganization or otherwise.

 

“Person” means an individual, a general or limited partnership, a corporation, a
trust, a joint venture, an unincorporated organization, a limited liability
entity, any other entity and any Governmental Authority.

 

“Piggyback Registration” has the meaning set forth in Section 2.02(a).

 

“Prospectus” means the prospectus included in any Registration Statement, all
amendments and supplements to such prospectus, including post-effective
amendments, and all other material incorporated by reference in such prospectus.

 

“Registrable Securities” means any Shares and any securities issued or issuable
directly or indirectly with respect to, in exchange for, upon the conversion of
or in replacement of the Shares, whether by way of a dividend or distribution or
stock split or in connection with a combination of shares, recapitalization,
merger, consolidation, exchange or other reorganization; provided that any such
Shares shall cease to be Registrable Securities if (i) they have been Registered
and sold pursuant to an effective Registration Statement or sold pursuant to
Rule 144 under the Securities Act, (ii) they have been transferred by ORIX in a
transaction in which ORIX’s rights under this Agreement are not, or cannot be,
assigned, or (iii) they have ceased to be outstanding.

 

2

--------------------------------------------------------------------------------


 

“Registration” means a registration with the SEC of the offer and sale to the
public of Common Stock under a Registration Statement.  The terms “Register,”
“Registered” and “Registering” shall have a correlative meaning.

 

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with this Agreement, including all (i) registration,
qualification and filing fees; (ii) expenses incurred in connection with the
preparation, printing and filing under the Securities Act of the Registration
Statement, any Prospectus and any issuer free writing prospectus and the
distribution thereof; (iii) the fees and expenses of the Company’s counsel and
independent accountants; (iv) the fees and expenses incurred in connection with
the registration or qualification and determination of eligibility for
investment of the Shares under the state or foreign securities or blue sky laws
and the preparation, printing and distribution of a World Sky Memorandum
(including the related fees and expenses of counsel); (v) the costs and charges
of any transfer agent and any registrar; (vi) all expenses and application fees
incurred in connection with any filing with, and clearance of an offering by,
Financial Industry Regulatory Authority, Inc.; (vii) expenses incurred in
connection with any “road show” presentation to potential investors;
(viii) printing expenses, messenger, telephone and delivery expenses;
(ix) internal expenses of the Company (including all salaries and expenses of
employees of the Company performing legal or accounting duties); (x) reasonable
fees and expenses of outside counsel for ORIX; (xi) and fees and expenses of
listing any Registrable Securities on any securities exchange on which shares of
Common Stock are then listed; but excluding any Selling Expenses.

 

“Registration Period” has the meaning set forth in Section 2.01(c).

 

“Registration Rights” means the rights of ORIX to cause the Company to Register
Registrable Securities pursuant to this Agreement.

 

“Registration Statement” means any registration statement of the Company filed
with, or to be filed with, the SEC under the rules and regulations promulgated
under the Securities Act, including the related Prospectus, amendments and
supplements to such registration statement, including post-effective amendments,
and all exhibits and all material incorporated by reference in such registration
statement.

 

“SEC” has the meaning set forth in the recitals to this Agreement.

 

“Securities Act” means the U.S. Securities Act of 1933, as amended.

 

“Selected Courts” has the meaning set forth in Section 3.05.

 

“Selling Expenses” means all underwriting discounts, selling commissions and
transfer taxes applicable to the sale of Registrable Securities hereunder.

 

“Shares” means all shares of Common Stock.

 

“Share Restrictions” means the restrictions on the sale of shares set forth in
Section 3.1.1(a) of the Stockholders’ Agreement (which shall continue to apply
as provided therein, and

 

3

--------------------------------------------------------------------------------


 

which, for the avoidance of doubt, nothing in this Agreement or the HL
Management Registration Rights Agreement is intended to, or shall be interpreted
to, waive or supersede).

 

“Shelf Registration” means a Registration Statement of the Company for an
offering to be made on a delayed or continuous basis of Common Stock pursuant to
Rule 415 under the Securities Act (or similar provisions then in effect).

 

“Stockholders’ Agreement” means that certain Stockholders’ Agreement, dated as
of the date hereof, among the Company and the Holders identified therein.

 

“Takedown Notice” has the meaning set forth in Section 2.01(f).

 

“Underwritten Offering” means a Registration in which securities of the Company
are sold to an underwriter or underwriters for reoffering to the public.

 

Section 1.02                             General Interpretive Principles. 
Whenever used in this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, any noun or pronoun shall be deemed to
include the plural as well as the singular and to cover all genders.  Whenever
the words “include,” “includes” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereof,” “herein,” “hereunder” and similar terms
refer to this Agreement as a whole (including the exhibits hereto), and
references herein to Articles and Sections refer to Articles and Sections of
this Agreement.  Except as otherwise indicated, all periods of time referred to
herein shall include all Saturdays, Sundays and holidays; provided, however,
that if the date to perform the act or give any notice with respect to this
Agreement shall fall on a day other than a Business Day, such act or notice may
be performed or given timely if performed or given on the next succeeding
Business Day.  References to a Person are also to its permitted successors and
assigns.  The parties have participated jointly in the negotiation and drafting
of this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.

 

Article 2
REGISTRATION RIGHTS

 

Section 2.01                             Registration.

 

(a)                                 Request.  Subject to the Share Restrictions,
ORIX shall have the right to request that the Company file a Registration
Statement with the SEC on the appropriate registration form for all or part of
the Registrable Securities held by ORIX by delivering a written request to the
Company specifying the kind and number of shares of Registrable Securities ORIX
wishes to Register and the intended method of distribution thereof (a “Demand
Registration”).  The Company shall (i) within 10 Business Days of the receipt of
such request, give written notice of such Demand Registration to the HL
Management Stockholder Representative (the “Company Notice”) but only if the HL
Management Stockholders then own Registrable Securities, (ii) use its reasonable
best efforts to file a Registration Statement (or an amendment or supplement to
a previously filed shelf Registration Statement) in respect of such Demand
Registration as soon as

 

4

--------------------------------------------------------------------------------


 

reasonably practicable and in any event within 60 days of the receipt of the
request, and (iii) use its reasonable best efforts to cause such Registration
Statement to become effective (if necessary) as soon as reasonably practicable
thereafter.  Subject to Section 2.01(e) below, the Company shall include in such
Registration all Registrable Securities that the HL Management Stockholder
Representative requests to be included within the 10 Business Days following
their receipt of the Company Notice, as applicable.  Notwithstanding the
foregoing, ORIX shall not, nor shall the Company be required to, take any action
that would otherwise be permitted or required under this Section 2.01 if such
action would violate Section 2.05 hereof or any similar provision contained in
the underwriting agreement or any lock-up agreement entered into in connection
with the IPO or any Underwritten Offering.

 

(b)                                 Limitations of Demand Registrations.  ORIX
shall have the right to require the Company to make up to two Demand
Registrations pursuant to Section 2.01(a) during the first 12 months after the
effective date of the registration statement related to the IPO, and up to three
Demand Registrations per year thereafter; provided, however, that ORIX may not
require the Company to effect a Demand Registration within 90 days of the date a
previous Demand Registration was requested by ORIX.  To the extent ORIX has
requested to include Registrable Securities in a Piggyback Registration but no
such Registrable Securities were required to be included in such Piggyback
Registration pursuant to Section 2.02(c), the Company shall not be required to
effect a Demand Registration on behalf of ORIX prior to the consummation of such
Piggyback Registration (and the conclusion of any related holdback periods
pursuant to Section 2.05).

 

(c)                                  Effective Registration.  The Company shall
be deemed to have effected a Registration for purposes of Section 2.01(b) if the
Registration Statement is declared effective by the SEC or becomes effective
upon filing with the SEC, and remains effective until the earlier of (i) the
date when all Registrable Securities thereunder have been sold and (ii) 40 days
from the effective date of the Registration Statement (the “Registration
Period”).  No Registration shall be deemed to have been effective if the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such Registration are not satisfied by reason of the
Company and by no act or omission of ORIX.  If, during the Registration Period,
such Registration is interfered with by any stop order, injunction or other
order or requirement of the SEC or other Governmental Authority, the
Registration Period shall be extended on a day-for-day basis for any period ORIX
is unable to complete an offering as a result of such stop order, injunction or
other order or requirement of the SEC or other Governmental Authority.

 

(d)                                 Underwritten Offering.  If ORIX so indicates
at the time of its request pursuant to Section 2.01(a), such offering of
Registrable Securities shall be in the form of an Underwritten Offering and the
Company shall include such information in the Company Notice, as applicable.  In
the event that ORIX intends to distribute the Registrable Securities by means of
an Underwritten Offering, ORIX may not include Registrable Securities in such
Registration unless ORIX, subject to the limitations set forth in Section 2.06,
(i) agrees to sell its Registrable Securities on the basis provided in the
applicable underwriting arrangements; (ii) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements and (iii) cooperates with the Company’s reasonable requests in
connection with such Registration (it being understood

 

5

--------------------------------------------------------------------------------


 

that the Company’s failure to perform its obligations hereunder, which failure
is caused by ORIX’s failure to cooperate, will not constitute a breach by the
Company of this Agreement).  The selection of underwriters will be in accordance
with Section 2.03 and ORIX shall have the right to cause the Company and its
employees to participate in all reasonable marketing efforts that the
underwriters deem appropriate.

 

(e)                                  Priority of Securities in an Offering
pursuant to a Demand Registration.  If the managing underwriter or underwriters
of a proposed Underwritten Offering pursuant to a Demand Registration by ORIX
under Section 2.01 determines that, in their opinion, the number of securities
requested to be included in such Underwritten Offering exceeds the number that
can be sold in such Underwritten Offering without being likely to have a
significant adverse effect on the price, timing or distribution of the
securities offered or the market for the securities offered, then the managing
underwriter or underwriters shall inform ORIX in writing of such determination,
and the shares included in such Underwriten Offering shall be included in the
following order of priority: (a) if the HL Management Stockholders participate
in the Underwritten Offering, first, any securities to be sold for the account
of the HL Management Stockholders and ORIX, 75% for the account of ORIX and 25%
for the account of the HL Management Stockholders (or as close to such ratio as
possible, given the desired sale amounts and the size of any necessary
reduction); second, any securities to be sold for the account of the Company;
and lastly, any other securities or (b) if the HL Management Stockholders do not
participate in the Underwritten Offering, first, any securities to be sold for
the account of ORIX; second, any securities to be sold for the account of the
Company; and lastly, any other securities.

 

(f)                                   Shelf Registration.  At any time after the
date hereof when the Company is eligible to Register the applicable Registrable
Securities on Form S-3 (or a successor form), ORIX may request the Company to
Register some or all of ORIX’s Registrable Securities on a Shelf Registration. 
If ORIX is a holder of Registrable Securities included on a Shelf Registration,
ORIX shall have the right to request that the Company cooperate in a shelf
takedown at any time, subject to the limitations set forth in Sections 2.01(b)
and (h), by delivering a written request thereof to the Company specifying the
kind and number of shares of Registrable Securities ORIX wishes to include in
the shelf takedown (“Takedown Notice”).  The Company shall as soon as reasonably
practicable and in any event within five Business Days of the receipt of a
Takedown Notice take all actions reasonably requested by ORIX, including the
filing of a Prospectus supplement and the other actions described in
Section 2.04, in accordance with the intended method of distribution set forth
in the Takedown Notice as expeditiously as practicable.  Any request by ORIX to
effect an Underwritten Offering as a shelf takedown shall be subject to the
requirements, limitations and provisions relating to Demand Registrations and
Underwritten Offerings in this Section 2.01.

 

(g)                                  SEC Form.  Except as set forth in the next
sentence, the Company shall use its reasonable best efforts to cause Demand
Registrations to be Registered on Form S-3 (or any successor form), and if the
Company is not then eligible under the Securities Act to use Form S-3, Demand
Registrations shall be Registered on Form S-1 (or any successor form).  The
Company shall use its reasonable best efforts to become eligible to use Form S-3
and, after becoming eligible to use Form S-3, shall use its reasonable best
efforts to remain so eligible.  All Demand Registrations shall comply with
applicable requirements of the Securities Act and,

 

6

--------------------------------------------------------------------------------


 

together with each Prospectus included, filed or otherwise furnished by the
Company in connection therewith, shall not contain any untrue statement of
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading.

 

(h)                                 Suspension Periods.  Notwithstanding
anything to the contrary contained in this Agreement, the Company shall be
entitled, from time to time, by providing written notice to ORIX and the other
holders of Common Stock who elected to participate in a Registration, to
postpone the filing or effectiveness of a Registration, or, to the extent a
Registration is effective, to require such holders of Common Stock to suspend
the use of the Prospectus for sales of Registrable Securities under the
Registration, in each case for a reasonable period of time not to exceed 90 days
in succession or 120 days in the aggregate in any 12-month period (a “Suspension
Period”) if the board of directors of the Company determines in good faith and
in its reasonable judgment that it is required to disclose in the Registration
material, non-public information that the Company has a bona fide business
purpose for preserving as confidential. Immediately upon receipt of such notice,
the holders of Common Stock covered by the Registration shall suspend the use of
the Prospectus until the requisite changes to the Prospectus have been made as
required below. Any Suspension Period shall terminate at such time as the public
disclosure of such information is made. After the expiration of any Suspension
Period and without any further request from the holders of Common Stock, the
Company shall as soon as reasonably practicable file and seek the effectiveness
of the Registration, or prepare a post-effective amendment or supplement to the
Registration or the Prospectus, or any document incorporated therein by
reference, as applicable, or file any other required document so that, as
thereafter delivered to purchasers of the Registrable Securities included
therein, the Prospectus will not include an untrue statement of a material fact
or omit to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading.

 

Section 2.02                             Piggyback Registrations.

 

(a)                                 Participation.

 

(i)                                     If the Company proposes to file a
Registration Statement under the Securities Act with respect to any offering of
Common Stock for its own account and/or for the account of another stockholder
(other than a Registration (i) pursuant to a Registration Statement on Form S-8,
or other registration solely relating to an offering or sale to employees or
directors of the Company pursuant to any employee stock plan or other employee
benefit arrangement, or Form S-4 or similar form that relates to a transaction
subject to Rule 145 under the Securities Act, (ii) pursuant to any form that
does not include substantially the same information as would be required to be
included in a Registration Statement covering the sale of Registrable
Securities, (iii) in connection with any dividend reinvestment or similar plan
or (iv) for the sole purpose of offering securities to another entity or its
security holders in connection with the acquisition of assets or securities of
such entity or any similar transaction), then, as soon as practicable (but in no
event less than 15 days prior to the proposed date of filing such Registration
Statement), the Company shall give written notice of such proposed filing to
ORIX, and such notice shall offer

 

7

--------------------------------------------------------------------------------


 

ORIX the opportunity to Register under such Registration Statement such number
of Registrable Securities as ORIX may request in writing (a “Piggyback
Registration”).

 

(ii)                                  Subject to Section 2.02(a) and
Section 2.02(c), the Company shall include in such Registration Statement all
such Registrable Securities that are requested to be included therein within 12
days after the receipt of any such notice; provided, however, that if, at any
time after giving written notice of its intention to Register any securities
pursuant to this Section 2.01(a) and prior to the effective date of the
Registration Statement filed in connection with such Registration, the Company
shall determine for any reason not to Register or to delay Registration of such
securities, the Company may, at its election, give written notice of such
determination to ORIX and, thereupon, (i) in the case of a determination not to
Register, shall be relieved of its obligation to Register any Registrable
Securities in connection with such Registration and shall have no liability to
ORIX in connection with such termination, without prejudice, however, to the
rights of ORIX to request that such Registration be effected as a Demand
Registration under Section 2.01, and (ii) in the case of a determination to
delay Registration, shall be permitted to delay Registering any Registrable
Securities for the same period as the delay in Registering such other shares of
Common Stock.  Registration effected under this Section 2.02 shall not relieve
the Company of its obligation to effect any Demand Registration under
Section 2.01.

 

(iii)                               If the offering pursuant to a Registration
Statement pursuant to this Section 2.02 is to be an Underwritten Offering and
ORIX makes a request for a Piggyback Registration pursuant to Section 2.02(a),
then the Company and ORIX shall each use their reasonable best efforts to
coordinate arrangements with the underwriters so that ORIX may participate in
such Underwritten Offering.  If the offering pursuant to such Registration
Statement is to be on any other basis and ORIX makes a request for a Piggyback
Registration pursuant to Section 2.02(a), then the Company and ORIX shall each
use their reasonable best efforts to coordinate arrangements so that ORIX may
participate in such offering on such basis.  If the Company files a Shelf
Registration for its own account and/or for the account of any other Persons,
the Company agrees that it shall use its reasonable best efforts to include in
such Registration Statement such disclosures as may be required by Rule 430B
under the Securities Act in order to ensure that ORIX may be added to such Shelf
Registration at a later time through the filing of a Prospectus supplement
rather than a post-effective amendment.

 

(b)                                 Right to Withdraw.  ORIX shall have the
right to withdraw its request for inclusion of its Registrable Securities in any
Underwritten Offering pursuant to this Section 2.02 at any time prior to the
execution of an underwriting agreement with respect thereto by giving written
notice to the Company of its request to withdraw and, subject to the preceding
clause, ORIX shall be permitted to withdraw all or part of its Registrable
Securities from a Piggyback Registration at any time prior to the effective date
thereof.

 

(c)                                  Priority of Piggyback Registration.  If the
managing underwriter or underwriters of any proposed Underwritten Offering of a
class of Registrable Securities included in a Piggyback Registration informs the
Company and ORIX in writing that, in its or their opinion, the number of
securities of such class which ORIX and any other Persons intend to include in
such Underwritten Offering exceeds the number which can be sold in such
Underwritten Offering without being likely to have a significant adverse effect
on the price, timing or

 

8

--------------------------------------------------------------------------------


 

distribution of the securities offered or the market for the securities offered,
then the securities to be included in such Underwritten Offering shall be
included in the following order of priority:

 

(i)                                     if the Piggyback Registration relates to
an offering for the Company’s own account, then first, there shall be included
in the Underwritten Offering any securities to be sold for the account of the
Company; second, (A) if the HL Management Stockholders and ORIX both intend to
participate in such Underwritten Offering, there shall be included in the
Underwritten Offering any securities to be sold for the account of the HL
Management Stockholders and ORIX, 75% for the account of ORIX and 25% for the
account of the HL Management Stockholders (or as close to such ratio as
possible, given the desired sale amounts and the size of any necessary
reduction) or (B) if the HL Management Stockholders do not participate in the
offering, there shall be included in the Underwritten Offering any securities to
be sold for the account of ORIX; and lastly, there shall be included in the
Underwritten Offering any other securities; or

 

(ii)                                  if the Piggyback Registration relates to
an offering other than for the Company’s own account, then first, any securities
that were originally proposed to be sold (other than any securities to be sold
for the account of the HL Management Stockholders), prior to the initiation of
the Piggyback Registration, second, (A) if the HL Management Stockholders and
ORIX both intend to participate in such Underwritten Offering, there shall be
included in the Underwritten Offering any securities to be sold for the account
of the HL Management Stockholders and ORIX, 75% for the account of ORIX and 25%
for the account of the HL Management Stockholders (or as close to such ratio as
possible, given the desired sale amounts and the size of any necessary
reduction) or (B) if the HL Management Stockholders do not participate in the
offering, there shall be included in the Underwritten Offering any securities to
be sold for the account of ORIX; and lastly, there shall be included in the
Underwritten Offering any other securities.

 

Section 2.03                             Selection of Underwriter(s).  In any
Underwritten Offering pursuant to Section 2.01, ORIX shall select the lead
managing underwriter(s), provided that, in each case, the Company shall have the
right to designate co-managing underwriters and passive bookrunners in any such
Underwritten Offering.  In an Underwritten Offering pursuant to Section 2.02
where the Company proposes to file a Registration Statement under the Securities
Act with respect to any offering of securities for its own account and/or for
the account of the HL Management Stockholders, or any stockholder other than
ORIX, the Company or such stockholder shall select the underwriter; provided
that prior to the 18-month anniversary of the IPO, upon the request of ORIX,
ORIX may select an underwriter (which shall be a nationally-recognized financial
institution, but need not be the lead managing underwriter for such offering) to
advise the board of directors of the Company regarding the advisability of such
an offering.

 

Section 2.04                             Registration Procedures.

 

(a)                                 In connection with the Registration and/or
sale of Registrable Securities pursuant to this Agreement, through an
Underwritten Offering or otherwise, the Company shall use

 

9

--------------------------------------------------------------------------------


 

reasonable best efforts to effect or cause the Registration and the sale of such
Registrable Securities in accordance with the intended methods of disposition
thereof and:

 

(i)                                     prepare and file the required
Registration Statement, including all exhibits and financial statements required
under the Securities Act to be filed therewith, and before filing with the SEC a
Registration Statement or Prospectus, or any amendments or supplements thereto,
(A) furnish to the underwriters, if any, and to ORIX, if ORIX is participating
in such Registration, copies of all documents prepared to be filed, which
documents will be subject to the review of such underwriters and ORIX, if ORIX
is participating, and their respective counsel, and (B) consider in good faith
any comments of the underwriters and ORIX, if ORIX is participating, and their
respective counsel on such documents;

 

(ii)                                  prepare and file with the SEC such
amendments and supplements to such Registration Statement and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective in accordance with the terms of this Agreement and to comply
with the provisions of the Securities Act with respect to the disposition of all
of the Shares Registered thereon;

 

(iii)                               in the case of a Shelf Registration, prepare
and file with the SEC such amendments and supplements to such Registration
Statement and the Prospectus used in connection therewith as may be necessary to
keep such Registration Statement effective and to comply with the provisions of
the Securities Act with respect to the disposition of all Shares subject thereto
for a period ending on the 3rd anniversary after the effective date of such
Registration Statement;

 

(iv)                              notify ORIX, if ORIX is participating, and the
managing underwriter or underwriters, if any, and (if requested) confirm such
advice in writing and provide copies of the relevant documents, as soon as
reasonably practicable after notice thereof is received by the Company (A) when
the applicable Registration Statement or any amendment thereto has been filed or
becomes effective, or when the applicable Prospectus or any amendment or
supplement to such Prospectus has been filed, (B) of any written comments by the
SEC or any request by the SEC or any other Governmental Authority for amendments
or supplements to such Registration Statement or such Prospectus or for
additional information, (C) of the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or any order
preventing or suspending the use of any preliminary or final Prospectus or the
initiation or threatening of any proceedings for such purposes, (D) if, at any
time, the representations and warranties of the Company in any applicable
underwriting agreement cease to be true and correct in all material respects,
and (E) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for offering or
sale in any jurisdiction or the initiation or threatening of any proceeding for
such purpose;

 

(v)                                 as soon as reasonably practicable notify
ORIX, if ORIX is participating, and the managing underwriter or underwriters, if
any, when the Company becomes aware

 

10

--------------------------------------------------------------------------------


 

of the occurrence of any event as a result of which the applicable Registration
Statement or the Prospectus included in such Registration Statement (as then in
effect) contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements therein (in the case of such
Prospectus and any preliminary Prospectus, in light of the circumstances under
which they were made) not misleading or, if for any other reason it shall be
necessary during such time period to amend or supplement such Registration
Statement or Prospectus in order to comply with the Securities Act and, in
either case as soon as reasonably practicable thereafter, at the Company’s
option, suspend the use of such Registration Statement or Prospectus pursuant to
Section 2.01(h), or prepare and file with the SEC, and furnish without charge to
ORIX, if ORIX is participating, and the managing underwriter or underwriters, if
any, an amendment or supplement to such Registration Statement or Prospectus
which will correct such statement or omission or effect such compliance;

 

(vi)                              use its reasonable best efforts to prevent or
obtain the withdrawal of any stop order or other order suspending the use of any
preliminary or final Prospectus;

 

(vii)                           as soon as reasonably practicable incorporate in
a Prospectus supplement or post-effective amendment such information as the
managing underwriters, if any, and ORIX, if ORIX is participating, may
reasonably request to be included therein in order to permit the intended method
of distribution of the Registrable Securities; and make all required filings of
such Prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters to be incorporated in such
Prospectus supplement or post-effective amendment;

 

(viii)                        furnish to ORIX, if ORIX is participating, and
each underwriter, if any, without charge, as many conformed copies as ORIX, if
ORIX is participating, or underwriter may reasonably request of the applicable
Registration Statement and any amendment or post-effective amendment thereto,
including financial statements and schedules, all documents incorporated therein
by reference and all exhibits (including those incorporated by reference);

 

(ix)                              deliver to ORIX, if ORIX is participating, and
each underwriter, if any, without charge, as many copies of the applicable
Prospectus (including each preliminary Prospectus) and any amendment or
supplement thereto as ORIX, if ORIX is participating, or such underwriter may
reasonably request (it being understood that the Company consents to the use of
such Prospectus or any amendment or supplement thereto by ORIX, if ORIX is
participating, and the underwriters, if any, in connection with the offering and
sale of the Registrable Securities covered by such Prospectus or any amendment
or supplement thereto) and such other documents as ORIX, if ORIX is
participating, or such underwriter may reasonably request in order to facilitate
the disposition of the Registrable Securities by ORIX, if ORIX is participating,
or such underwriter;

 

(x)                                 on or prior to the date on which the
applicable Registration Statement is declared effective or becomes effective,
use its reasonable best efforts to register or

 

11

--------------------------------------------------------------------------------


 

qualify, and cooperate with ORIX, if ORIX is participating, the managing
underwriter or underwriters, if any, and their respective counsel, in connection
with the registration or qualification of such Registrable Securities for offer
and sale under the securities or “Blue Sky” laws of each state and other
jurisdiction of the United States as ORIX, if ORIX is participating, or such
managing underwriter or underwriters, if any, or their respective counsel
reasonably request in writing and do any and all other acts or things reasonably
necessary or advisable to keep such registration or qualification in effect for
so long as such Registration Statement remains in effect and so as to permit the
continuance of sales and dealings in such jurisdictions of the United States for
so long as may be necessary to complete the distribution of the Registrable
Securities covered by the Registration Statement; provided that the Company will
not be required to qualify generally to do business in any jurisdiction where it
is not then so qualified or to take any action which would subject it to
taxation or general service of process in any such jurisdiction where it is not
then so subject;

 

(xi)                              in connection with any sale of Registrable
Securities that will result in such securities no longer being Registrable
Securities, cooperate with ORIX, if ORIX is participating, and the managing
underwriter or underwriters, if any, to facilitate the timely preparation and
delivery of certificates representing Registrable Securities to be sold and not
bearing any restrictive Securities Act legends; and to register such Registrable
Securities in such denominations and such names as ORIX, if ORIX is
participating, or the underwriter(s), if any, may request at least two Business
Days prior to such sale of Registrable Securities; provided that the Company may
satisfy its obligations hereunder without issuing physical stock certificates
through the use of The Depository Trust Company’s Direct Registration System;

 

(xii)                           cooperate and assist in any filings required to
be made with the Financial Industry Regulatory Authority and each securities
exchange, if any, on which any of the Company’s securities are then listed or
quoted and on each inter-dealer quotation system on which any of the Company’s
securities are then quoted, and in the performance of any due diligence
investigation by any underwriter (including any “qualified independent
underwriter”) that is required to be retained in accordance with the rules and
regulations of each such exchange, and use its reasonable best efforts to cause
the Registrable Securities covered by the applicable Registration Statement to
be registered with or approved by such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof or the
underwriter or underwriters, if any, to consummate the disposition of such
Registrable Securities;

 

(xiii)                        not later than the effective date of the
applicable Registration Statement, provide a CUSIP number for all Registrable
Securities and provide the applicable transfer agent with printed certificates
for the Registrable Securities which are in a form eligible for deposit with The
Depository Trust Company; provided that the Company may satisfy its obligations
hereunder without issuing physical stock certificates through the use of The
Depository Trust Company’s Direct Registration System;

 

12

--------------------------------------------------------------------------------


 

(xiv)        in the case of an Underwritten Offering, obtain for delivery to and
addressed to ORIX, if ORIX is participating, and the underwriter or
underwriters, an opinion from the Company’s outside counsel in customary form
and content for the type of Underwritten Offering, dated the date of the closing
under the underwriting agreement;

 

(xv)         in the case of an Underwritten Offering, obtain for delivery to and
addressed to the underwriter or underwriters and, to the extent agreed by the
Company’s independent certified public accountants, ORIX, if ORIX is
participating, a comfort letter from the Company’s independent certified public
accountants in customary form and content for the type of Underwritten Offering,
dated the date of execution of the underwriting agreement and brought down to
the closing under the underwriting agreement;

 

(xvi)        use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC and make generally available to its security
holders, as soon as reasonably practicable, but no later than 90 days after the
end of the 12-month period beginning with the first day of the Company’s first
quarter commencing after the effective date of the applicable Registration
Statement, an earnings statement satisfying the provisions of Section 11(a) of
the Securities Act and the rules and regulations promulgated thereunder and
covering the period of at least 12 months, but not more than 18 months,
beginning with the first month after the effective date of the Registration
Statement;

 

(xvii)       provide and use its reasonable best efforts to be maintained a
transfer agent and registrar for all Registrable Securities covered by the
applicable Registration Statement from and after a date not later than the
effective date of such Registration Statement;

 

(xviii)      use its reasonable best efforts to cause all Registrable Securities
covered by the applicable Registration Statement to be listed on each securities
exchange on which any of the Company’s securities are then listed or quoted and
on each inter-dealer quotation system on which any of the Company’s securities
are then quoted;

 

(xix)        provide (A) ORIX, if ORIX is participating in the Registration,
(B) the underwriters (which term, for purposes of this Agreement, shall include
a Person deemed to be an underwriter within the meaning of Section 2(a)(11) of
the Securities Act), if any, of the Registrable Securities to be Registered,
(C) the sale or placement agent therefor, if any, (D) counsel for such
underwriters or agent, and (E) any attorney, accountant or other agent or
representative retained by ORIX, if ORIX is participating, or any such
underwriter, as selected by ORIX, if ORIX is participating, the opportunity to
participate in the preparation of such Registration Statement, each Prospectus
included therein or filed with the SEC, and each amendment or supplement
thereto, and to require the insertion therein of material, furnished to the
Company in writing with respect to ORIX, which in the reasonable judgment of
ORIX, if ORIX is participating, and its counsel should be included; and for a
reasonable period prior to the filing of such Registration Statement, make
available upon reasonable notice at reasonable times and for reasonable

 

13

--------------------------------------------------------------------------------


 

periods for inspection by the parties referred to in (A) through (E) above
(which activities shall, to the extent possible, be coordinated among all
participants in the Registration to minimize the demands on the Company), all
pertinent financial and other records, pertinent corporate documents and
properties of the Company that are available to the Company, and use its
reasonable best efforts to cause all of the Company’s officers, directors and
employees and the independent public accountants who have certified its
financial statements to make themselves available at reasonable times and for
reasonable periods, to discuss the business of the Company and to supply all
information available to the Company reasonably requested by any such Person in
connection with such Registration Statement as shall be necessary to enable them
to exercise their due diligence responsibility, subject to the foregoing,
provided that any such Person gaining access to information or personnel
pursuant to this Section 2.04(a)(xix) shall agree to use reasonable efforts to
protect the confidentiality of any information regarding the Company which the
Company determines in good faith to be confidential, and of which determination
such Person is notified, unless (A) the release of such information is required
by law or regulation or is requested or required by deposition, interrogatory,
requests for information or documents by a governmental entity, subpoena or
similar process, (B) such information is or becomes publicly known without a
breach of this Agreement, (C) such information is or becomes available to such
Person on a non-confidential basis from a source other than the Company or
(D) such information is independently developed by such Person;

 

(xx)         to use its reasonable best efforts to cause the executive officers
of the Company to participate in the customary “road show” presentations that
may be reasonably requested by the managing underwriter or underwriters in any
Underwritten Offering and otherwise to facilitate, cooperate with, and
participate in each proposed offering contemplated herein and customary selling
efforts related thereto; and

 

(xxi)        take all other customary steps reasonably necessary to effect the
Registration, offering and sale of the Registrable Securities.

 

(b)           As a condition precedent to any Registration hereunder, the
Company may require ORIX, if ORIX is participating, to furnish to the Company
such information regarding the distribution of Registrable Securities being
offered in connection with the Registration and such other necessary information
relating to ORIX and its ownership of Registrable Securities as the Company may
from time to time reasonably request from ORIX as far in advance as practicable
before the expected filing date of each Registration Statement pursuant to this
agreement.  ORIX, if ORIX is participating, agrees to furnish such information
to the Company and to cooperate with the Company as reasonably necessary to
enable the Company to comply with the provisions of this Agreement.

 

(c)           ORIX, if ORIX is participating, agrees that, upon receipt of any
written notice from the Company of the occurrence of any event of the kind
described in Section 2.04(a)(v), it will forthwith discontinue disposition of
Registrable Securities pursuant to such Registration Statement until its receipt
of the copies of the supplemented or amended Prospectus contemplated by
Section 2.04(a)(v), or until it is advised in writing by the Company that the
use

 

14

--------------------------------------------------------------------------------


 

of the Prospectus may be resumed, and if so directed by the Company, it will
deliver to the Company (at the Company’s expense) all copies, other than
permanent file copies then in its possession, of the Prospectus covering such
Registrable Securities current at the time of receipt of such notice.  In the
event the Company shall give any such notice, the period during which the
applicable Registration Statement for a Demand Registration is required to be
maintained effective shall be extended by the number of days during the period
from and including the date of the giving of such notice to and including the
date when each seller of Registrable Securities covered by such Registration
Statement either receives the copies of the supplemented or amended Prospectus
contemplated by Section 2.04(a)(v) or is advised in writing by the Company that
the use of the Prospectus may be resumed.

 

Section 2.05          Holdback Agreements.  Each of the Company and ORIX agrees,
upon notice from the managing underwriter or underwriters in connection with any
Registration for an Underwritten Offering of the Company’s securities (other
than pursuant to a registration statement on Form S-4 or any similar or
successor form or pursuant to a registration solely relating to an offering and
sale to employees or directors of the Company pursuant to any employee stock
plan or other employee benefit plan arrangement), not to effect (other than
pursuant to such Registration) any public sale or distribution of Registrable
Securities, including, but not limited to, any sale pursuant to Rule 144, or
make any short sale of, loan, grant any option for the purchase of, or otherwise
dispose of, any Registrable Securities, any other equity securities of the
Company or any securities convertible into or exchangeable or exercisable for
any equity securities of the Company without the prior written consent of the
managing underwriters during such period as reasonably requested by the managing
underwriters (but in no event longer than the seven days before and the 90 days
after the pricing of such Underwritten Offering or during any 12-month period
for more than an aggregate of 180 days); provided that (a) with respect to the
Company, such restrictions shall be subject to exceptions no less favorable than
those contained in any underwriting agreement entered into in connection with
the IPO and (b) such restrictions shall not apply in any circumstance to
(i) Registrable Securities acquired by ORIX in the public market subsequent to
the IPO, (ii) distributions-in-kind to ORIX’s shareholders or other equity
holders, (iii) Registrable Securities with regard to which ORIX has beneficial
ownership pursuant to an investment advisory arrangement under which ORIX
provides investment advisory services to a non-related third party in connection
with such Registrable Securities and does not derive a benefit from such
Registrable Securities other than customary advisory or similar fees. 
Notwithstanding the foregoing, no holdback agreements of the type contemplated
by this Section 2.05 shall be required of ORIX unless each of the Company’s
directors and executive officers, and the HL Management Stockholders that have
elected to participate in such Underwritten Offering (prior to the third
anniversary of the IPO only), agree to be bound by a substantially identical
holdback agreement for at least the same period of time.

 

Section 2.06          Underwriting Agreement in Underwritten Offerings.  If
requested by the managing underwriters for any Underwritten Offering, the
Company and ORIX shall enter into an underwriting agreement in customary form
with such underwriters for such offering; provided, however, that ORIX shall not
be required to make any representations or warranties to the Company or the
underwriters (other than representations and warranties regarding (i) ORIX’s
ownership of Registrable Securities to be transferred free and clear of all
liens, claims and

 

15

--------------------------------------------------------------------------------


 

encumbrances created by ORIX, (ii) ORIX’s power and authority to effect such
transfer, (iii) such matters pertaining to ORIX’s compliance with securities
laws as reasonably may be requested and (iv) ORIX’s intended method of
distribution) or to undertake any indemnification obligations to the Company
with respect thereto, except as otherwise provided in Section 2.08 hereof.

 

Section 2.07          Registration Expenses Paid By Company.  In the case of any
Registration of Registrable Securities required pursuant to this Agreement
(including any Registration that is delayed or withdrawn) or proposed
Underwritten Offering pursuant to this Agreement, the Company shall pay all
Registration Expenses regardless of whether the Registration Statement becomes
effective or the Underwritten Offering is completed.  The Company shall have no
obligation to pay any Selling Expenses.

 

Section 2.08          Indemnification.

 

(a)           Indemnification by the Company.  The Company agrees to indemnify
and hold harmless, to the full extent permitted by law, ORIX and ORIX’s
officers, directors, employees, advisors, Affiliates and agents and each Person
who controls (within the meaning of the Securities Act or the Exchange Act) ORIX
from and against any and all losses, claims, damages, liabilities (or Actions in
respect thereof, whether or not such indemnified party is named or a party
thereto) and expenses (including reasonable costs of investigation and legal
expenses), whether joint or several, (each, a “Loss” and collectively “Losses”)
arising out of or based upon (i) any untrue or alleged untrue statement of a
material fact contained in any Registration Statement under which the sale of
Registrable Securities was Registered under the Securities Act (including any
final or preliminary Prospectus contained therein or any amendment thereof or
supplement thereto or any documents incorporated by reference therein), or any
such statement made in any free writing prospectus (as defined in Rule 405 under
the Securities Act) that the Company has filed or is required to file pursuant
to Rule 433(d) of the Securities Act, or (ii) any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein (in the case of a Prospectus, preliminary Prospectus
or free writing prospectus, in light of the circumstances under which they were
made) not misleading; provided, however, that the Company shall not be liable to
any particular indemnified party in any such case to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any such Registration
Statement in reliance upon and in conformity with written information furnished
to the Company by ORIX expressly for use in the preparation thereof.  This
indemnity shall be in addition to any liability the Company may otherwise have. 
Such indemnity shall remain in full force and effect regardless of any
investigation made by or on behalf of ORIX or any indemnified party and shall
survive the transfer of such applicable securities by ORIX.

 

(b)           Indemnification by ORIX.  ORIX, if ORIX is participating in a
Registration, agrees to indemnify and hold harmless, to the full extent
permitted by law, the Company and the Company’s directors, officers, employees,
advisors, Affiliates and agents and each Person who controls the Company (within
the meaning of the Securities Act and the Exchange Act) from and against any
Losses arising out of or based upon (i) any untrue or alleged untrue statement
of a material fact contained in any Registration Statement under which the sale
of such Registrable

 

16

--------------------------------------------------------------------------------


 

Securities was Registered under the Securities Act (including any final or
preliminary Prospectus contained therein or any amendment thereof or supplement
thereto or any documents incorporated by reference therein), or any such
statement made in any free writing prospectus that the Company has filed or is
required to file pursuant to Rule 433(d) of the Securities Act, or (ii) any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein (in the case of a
Prospectus, preliminary Prospectus or free writing prospectus, in light of the
circumstances under which they were made) not misleading, but in each case of
(i) or (ii), only to the extent, that such untrue or alleged untrue statement or
omission or alleged omission is contained in any information furnished in
writing by ORIX, if ORIX is participating, to the Company expressly for
inclusion in such Registration Statement, Prospectus, preliminary Prospectus or
free writing prospectus.  In no event shall the liability of ORIX, if ORIX is
participating, hereunder be greater in amount than the dollar amount of the net
proceeds received by ORIX under the sale of the Registrable Securities giving
rise to such indemnification obligation.  This indemnity shall be in addition to
any liability ORIX may otherwise have.  Such indemnity shall remain in full
force and effect regardless of any investigation made by or on behalf of the
Company or any indemnified party.

 

(c)           Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder will (i) as soon as reasonably practicable give
written notice to the indemnifying party of any claim with respect to which it
seeks indemnification (provided that any delay or failure to so notify the
indemnifying party shall relieve the indemnifying party of its obligations
hereunder to the extent that it is materially prejudiced by reason of such delay
or failure) and (ii) permit such indemnifying party to assume the defense of
such claim with counsel reasonably satisfactory to the indemnified party;
provided, however, that any Person entitled to indemnification hereunder shall
have the right to select and employ separate counsel and to participate in the
defense of such claim, but the fees and expenses of such counsel shall be at the
expense of such Person (other than reasonable costs of investigation,
supervision and monitoring) unless (a) the indemnifying party has agreed in
writing to pay such fees or expenses, (b) the indemnifying party shall have
failed to assume the defense of such claim within a reasonable time after
receipt of notice of such claim from the Person entitled to indemnification
hereunder or fails to employ counsel reasonably satisfactory to such Person or
to pursue the defense of such claim, (c) the named parties to any proceeding
include both such indemnified and the indemnifying party and the indemnified
party has reasonably concluded (based on written advice of counsel) that there
may be legal defenses available to it or other indemnified parties that are
different from or in addition to those available to the indemnifying party, or
(d) in the reasonable judgment of any such Person, based upon written advice of
its counsel, a conflict of interest may exist between such Person and the
indemnifying party with respect to such claims (in which case, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person).  If such defense is not assumed by the indemnifying party, the
indemnifying party will not be subject to any liability for any settlement made
without its consent, but such consent may not be unreasonably withheld,
conditioned or delayed.  If the indemnifying party assumes the defense, the
indemnifying party shall not have the right to settle such action without the
consent of the indemnified party.  No indemnifying party shall consent to entry
of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving by the

 

17

--------------------------------------------------------------------------------


 

claimant or plaintiff to such indemnified party of an unconditional release from
all liability in respect to such claim or litigation.  It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm (in addition to any appropriate local counsel) at any one time
from all such indemnified party or parties unless (x) the employment of more
than one counsel has been authorized in writing by the indemnifying party or
parties, (y) an indemnified party has reasonably concluded (based on written
advice of counsel) that there may be legal defenses available to it that are
different from or in addition to those available to the other indemnified
parties or (z) a conflict or potential conflict exists or in the reasonable
judgment of such Person may exist (based on advice of counsel to an indemnified
party) between such indemnified party or parties and the other indemnified
parties, in each of which cases the indemnifying party shall be obligated to pay
the reasonable fees and expenses of such additional counsel.

 

(d)           Contribution.  If for any reason the indemnification provided for
in Section 2.08(a) or Section 2.08(b) is unavailable to an indemnified party or
insufficient to hold it harmless as contemplated by Section 2.08(a) or
Section 2.08(b), then the indemnifying party shall, in lieu of indemnifying such
indemnified party thereunder, contribute to the amount paid or payable by the
indemnified party as a result of such Loss in such proportion as is appropriate
to reflect the relative fault of the indemnifying party on the one hand and the
indemnified party on the other hand in connection with the statements or
omissions which resulted in such Loss as well as any other relevant equitable
considerations.  The relative fault shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the indemnifying party or the indemnified party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statement or omission.  Notwithstanding anything
in this Section 2.08(d) to the contrary, no indemnifying party (other than the
Company) shall be required pursuant to this Section 2.08(d) to contribute any
amount in excess of the amount by which the net proceeds received by such
indemnifying party from the sale of Registrable Securities in the offering to
which the Losses of the indemnified parties relate (before deducting expenses,
if any) exceeds the amount of any damages which such indemnifying party has
otherwise been required to pay by reason of such untrue statement or omission. 
The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 2.08(d) were determined by pro rata allocation or by
any other method of allocation that does not take account of the equitable
considerations referred to in this Section 2.08(d).  No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.  The amount paid or payable by an
indemnified party hereunder shall be deemed to include, for purposes of this
Section 2.08(d), any legal or other expenses reasonably incurred by such
indemnified party in connection with investigating, preparing to defend or
defending against or appearing as a third party witness in respect of, or
otherwise incurred in connection with, any such loss, claim, damage, expense,
liability, action, investigation or proceeding.  If indemnification is available
under this Section 2.08, the indemnifying parties shall indemnify each
indemnified party to the full extent provided Section 2.08(a) and
Section 2.08(b) hereof without regard to the relative fault of said indemnifying
parties or indemnified party.

 

18

--------------------------------------------------------------------------------


 

Section 2.09          Reporting Requirements; Rule 144.  The Company shall use
its reasonable best efforts to be and remain in compliance with the periodic
filing requirements imposed under the SEC’s rules and regulations, including the
Exchange Act, and thereafter shall timely file such information, documents and
reports as the SEC may require or prescribe under Section 13 or 15(d) (whichever
is applicable) of the Exchange Act.  If the Company is not required to file such
reports during such period, it will, upon the request of ORIX, make publicly
available such necessary information for so long as necessary to permit sales
pursuant to Rule 144 or Regulation S under the Securities Act, and it will take
such further action as ORIX may reasonably request, all to the extent required
from time to time to enable ORIX to sell Registrable Securities without
Registration under the Securities Act within the limitation of the exemptions
provided by (a) Rule 144 or Regulation S under the Securities Act, as such
Rules may be amended from time to time, or (b) any rule or regulation hereafter
adopted by the SEC.  From and after the date hereof through the date upon which
ORIX no longer owns any Registrable Securities, the Company shall forthwith upon
request furnish ORIX (i) a written statement by the Company as to whether it has
complied with such requirements and, if not, the specifics thereof, (ii) a copy
of the most recent annual or quarterly report of the Company, and (iii) such
other reports and documents filed by the Company with the SEC as ORIX may
reasonably request in availing itself of an exemption for the sale of
Registrable Securities without registration under the Securities Act.

 

Article 3
MISCELLANEOUS

 

Section 3.01          Term.  This Agreement shall terminate upon the earlier of
(i) such time as there are no Registrable Securities and (ii) such time when the
parties shall unanimously agree, except for the provisions of Section 2.07 and
Section 2.08 and all of this Article 3, which shall survive any such
termination.

 

Section 3.02          Notices.  All notices or other communications under this
Agreement shall be in writing and shall be deemed to be duly given when
(a) delivered in person or (b) deposited in the United States mail or private
express mail, postage prepaid, addressed as follows:

 

If to ORIX, to:

 

ORIX USA Corporation

1717 Main Street – Suite 10100

Dallas, TX 75201

Attention: Ron Barger, General Counsel

 

If to the Company to:

 

Houlihan Lokey, Inc.

10250 Constellation Blvd

Los Angeles, CA 90067

Attention: Lindsey Alley, Chief Financial Officer

Christopher Crain, General Counsel

 

19

--------------------------------------------------------------------------------


 

Any party may, by notice to the other parties, change the address to which such
notices are to be given.

 

Section 3.03          Successors, Assigns and Transferees.  This Agreement and
all provisions hereof shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns.  The
Company may assign this Agreement at any time in connection with a sale or
acquisition of the Company, whether by merger, consolidation, sale of all or
substantially all of the Company’s assets, or similar transaction, without the
consent of ORIX; provided that the successor or acquiring Person agrees in
writing to assume all of the Company’s rights and obligations under this
Agreement.  ORIX may assign its rights and obligations under this Agreement to
any transferee that acquires at least 5% of the outstanding shares of Common
Stock (or is a controlled Affiliate of ORIX) and executes an agreement to be
bound hereby in the form attached hereto as Exhibit A, an executed counterpart
of which shall be furnished to the Company.  Notwithstanding the foregoing, if
such transfer is subject to covenants, agreements or other undertakings
restricting transferability thereof, the Registration Rights shall not be
transferred in connection with such transfer unless such transferee complies
with all such covenants, agreements and other undertakings. Upon any such
permitted assignment by ORIX, ORIX shall nevertheless retain its rights and
obligations under this Agreement with respect to any Registrable Securities
retained by ORIX, with the understanding that ORIX may at its discretion enter
into agreements with any permitted assignees to provide for the coordination of
registration rights as between such permitted assignees and ORIX.

 

Section 3.04          Governing Law; Equitable Remedies.  THIS AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
DELAWARE (WITHOUT GIVING EFFECT TO CONFLICT OF LAWS PRINCIPLES THEREOF).  The
parties hereto agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with its
specific terms or was otherwise breached.  It is accordingly agreed that the
parties hereto shall be entitled to an injunction or injunctions and other
equitable remedies to prevent breaches of this Agreement and to enforce
specifically the terms and provisions hereof in any of the Selected Courts (as
defined below), this being in addition to any other remedy to which they are
entitled at law or in equity.  Any requirements for the securing or posting of
any bond with respect to such remedy are hereby waived by each of the parties
hereto.  Each party further agrees that, in the event of any Action for an
injunction or other equitable remedy in respect of such breach or enforcement of
specific performance, it will not assert the defense that a remedy at law would
be adequate.

 

Section 3.05          Consent to Jurisdiction.  With respect to any Action
arising out of or relating to this Agreement or any transaction contemplated
hereby each of the parties hereto hereby irrevocably (i) submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York or the Court of Chancery located in the State of Delaware,
County of Newcastle (the “Selected Courts”) and waives any objection to venue
being laid in the Selected Courts whether based on the grounds of forum non
conveniens or otherwise and hereby agrees not to commence any such Actions other
than before one of the Selected Courts; provided, however, that a party may
commence any Action in a court other than a Selected Court solely for the
purpose of enforcing an order or judgment issued by one of the Selected Courts;

 

20

--------------------------------------------------------------------------------


 

(ii) consents to service of process in any Action by the mailing of copies
thereof by registered or certified mail, postage prepaid, or by recognized
international express carrier or delivery service, to the Company at its address
referred to in Section 3.02; provided, however, that nothing herein shall affect
the right of any party hereto to serve process in any other manner permitted by
law; and (iii) TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, WAIVES, AND COVENANTS THAT IT WILL NOT ASSERT (WHETHER AS PLAINTIFF,
DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN
WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
CONTEMPLATED TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AND AGREES THAT ANY OF THEM
MAY FILE A COPY OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE
KNOWING, VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO
WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY ACTION WHATSOEVER BETWEEN THEM RELATING
TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED TRANSACTIONS WILL INSTEAD BE TRIED
IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

Section 3.06          Specific Performance.  In the event of any actual or
threatened default in, or breach of, any of the terms, conditions and provisions
of this Agreement, the party or parties who are or are to be thereby aggrieved
shall have the right to seek specific performance and injunctive or other
equitable relief of its rights under this Agreement, in addition to any and all
other rights and remedies at law or in equity, and all such rights and remedies
shall be cumulative.

 

Section 3.07          Headings.  The article, section and paragraph headings
contained in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.

 

Section 3.08          Severability.  If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof or the application of such provision to Persons or
circumstances or in jurisdictions other than those as to which it has been held
invalid or unenforceable, shall remain in full force and effect and shall in no
way be affected, impaired or invalidated thereby, so long as the economic or
legal substance of the transactions contemplated hereby is not affected in any
manner adverse to any party.  Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon such a suitable and equitable
provision to effect the original intent of the parties.

 

Section 3.09          Amendment; Waiver; Future Rights.

 

(a)           This Agreement may not be amended or modified and waivers and
consents to departures from the provisions hereof may not be given, except by an
instrument or instruments in writing making specific reference to this Agreement
and signed by the Company and ORIX.

 

21

--------------------------------------------------------------------------------


 

(b)           Waiver by any party of any default by the other party of any
provision of this Agreement shall not be deemed a waiver by the waiving party of
any subsequent or other default, nor shall it prejudice the rights of the other
party.

 

(c)           The Company shall not grant any shelf, demand, piggyback or
incidental registration rights that would conflict with the rights granted to
ORIX hereunder (or interfere with ORIX’s exercise of such rights) to any other
Person without the prior written consent of ORIX; provided that this provision
shall not restrict the HL Management Stockholders’ ability to exercise their
rights under the HL Management Registration Rights Agreement.  The Company shall
not agree to an amendment to the HL Management Registration Rights Agreement
that adversely impacts ORIX’s rights hereunder.

 

(d)           For so long as ORIX’s Percentage Ownership (as defined in the
Stockholders’ Agreement) is equal to or greater than 5%, the Company shall not
amend, modify or waive any of the provisions of any other registration rights
agreement (or similar agreement) in any manner (or enter into any such other
agreement) that conflicts with the rights of ORIX hereunder without the prior
written consent of ORIX, such consent not to be unreasonably withheld,
conditioned or delayed.

 

Section 3.10          Further Assurances.  Each of the parties hereto shall
execute and deliver all additional documents, agreements and instruments and
shall do any and all acts and things reasonably requested by the other party
hereto in connection with the performance of its obligations undertaken in this
Agreement.

 

Section 3.11          Counterparts.  This Agreement may be executed in one or
more counterparts, all of which shall be considered one and the same agreement,
and shall become effective when one or more counterparts have been signed by
each of the parties and delivered to the other party.  Execution of this
Agreement or any other documents pursuant to this Agreement by facsimile or
other electronic copy of a signature shall be deemed to be, and shall have the
same effect as, executed by an original signature.

 

[Signature page follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first written above.

 

 

ORIX HLHZ HOLDING LLC

 

 

 

By:

/s/ Paul E. Wilson

 

Name:

Paul E. Wilson

 

Title:

Chief Financial Officer

 

 

 

 

 

HOULIHAN LOKEY, INC.

 

 

 

 

 

By:

/s/ J. Lindsey Alley

 

Name:

J. Lindsey Alley

 

Title:

Chief Financial Officer

 

 

23

--------------------------------------------------------------------------------